Park, J.
It is clear that the debt due from the defendants to Stoddard was never attached by the plaintiff in his suit against Stoddard. The plaintiff concedes this, but he claims, that the defendants waived the defect in the attachment, and should now be estopped to claim that the debt was not attached. There would be force in this claim if the suit was *406between the parties themselves, and concerning a matter in which they only were interested. But the debt attempted to be attached belonged to Stoddard. It was his property, and the plaintiff attempted to take it by process of law, against his will and consent. The defendants might waive a matter pertaining to themselves alone, but they could not waive the rights of Stoddard. He had the right to insist that if his. property was taken from him it should be done strictly in accordance with law. It never has been so taken, and for aught that appears the defendants are liable to pay the claim to him. Any other view of the law would open the door to collusion between the creditors of a party and those persons who are indebted to him, or have his property in their hands, to defraud him of his rights.
A new trial is not advised.
In this opinion the other judges concurred.